Citation Nr: 0400952	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative right knee disorder with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from July 1949 to December 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO denied the veteran's claim for an increased rating.  


REMAND

The veteran contends that his right knee disability warrants 
a disability rating higher than 10 percent and a separate 
rating for degenerative joint disease.  

As noted above, in the June 2002 rating decision, the RO 
confirmed and continued a 10 percent disability rating under 
Diagnostic Code 5259 for the veteran's right knee disability.  
Diagnostic Code 5259 provides only for a 10 percent rating 
for symptomatic semilunar cartilage removal.  

A review of the evidence in the claims file suggests that 
additional development is required.  The veteran was provided 
a VA examination in May 2002, the report of which shows 
complaints of weakness and pain, or soreness deep inside the 
knee joint usually associated with walking one or more blocks 
at a regular pace.  The veteran reported increasing pain 
during cold weather.  The knee pain affected his ability to 
walk for an extended period of time.  No excessive laxity of 
the medial or lateral collateral ligaments was noted.  Muscle 
strength was 5/5.  Range of motion showed extension to 0 
degrees and flexion to 120 degrees.

In the June 2002 rating decision, the RO noted that inquiry 
had been made as to whether, in addition to limitation of 
motion, there was increased disability due to weakened 
movement, excess fatigability, incoordination, or painful 
motion on use.  Documents in the claims file reflect that the 
RO asked that a second examination be conducted, in part, to 
specify the range of right knee motion in degrees, both with 
and without pain and state whether the knee exhibited 
instability.  The RO also asked that a full assessment of the 
current functional impairment resulting from the veteran's 
right knee disability be provided.  

In response, a second VA examination was conducted in 
December 2002.  Although the report of that examination 
indicates that the veteran's history suggested weakness of 
the knee, loss of endurance, fatigability, and giving way 
secondary to weakness-noting a fall sustained in November 
2002-the report does not note whether weakness, loss of 
endurance, or fatigability was observed during range of 
motion studies.  Likewise, although the examiner noted pain 
during flexion and at the extreme of right knee flexion, it 
is unclear at what point in the motion of the knee this pain 
was first observed.  Because the veteran contends that he 
experiences pain and weakness, and the examiner has suggested 
the existence of pain and weakness, in the absence of an 
evaluation of the functional impairment in terms of 
additional limitation of motion resulting from pain and 
weakness, additional evidentiary development is warranted.  
Similarly, since the veteran complained of flare-ups during 
cold weather, the impact of these flare-ups on the function 
of the right knee should be addressed.  This evidentiary 
development is especially significant in this case because 
the veteran contends that a separate evaluation for arthritis 
is warranted.  To resolve that contention, a determination as 
to whether there is a compensable limitation of motion must 
be made.  Thus, further development is required to obtain 
evidence on the functional effects of the veteran's worsening 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-98.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that any additional notification 
or development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should provide the veteran 
with another VA orthopedic examination 
oriented towards assessing the severity 
of the veteran's post-operative right 
knee disorder with degenerative joint 
disease, to include assessing the overall 
right knee functional impairment and the 
severity of the post-operative scar.  
Range of motion studies should be 
conducted.  The examiner should note the 
point during extension or flexion, at 
which the examiner observes objective 
indicators of pain, weakness, 
fatigability, or incoordination.  Any 
observed pain, weakness, fatigability, or 
incoordination, should be presented in 
terms of the degree of functional 
impairment, stated in terms of loss of 
motion beyond that shown clinically.  In 
other words, functional impairment, 
including that due to flare-ups, should 
be equated to loss of motion beyond the 
loss shown on clinical evaluation.

In addition, the examiner should state 
whether there is instability.  The 
examiner should resolve any conflict 
between his or her opinion and those 
expressed in the claims file.  In doing 
so, the examiner should pay particular 
attention to the August 2002 medical note 
by the VAMC Chief of Orthopedics noting 
instability laterally.  

The examiner should assess the severity 
of the service-connected post-operative 
scar on the right knee, using the 
criteria for rating skin disorders as 
guidance.  In a January 1985 VA 
examination this was described as a 10-
centimeter medial scar from when the 
veteran had his meniscus removed.  
Specifically, the examiner should 
indicate whether any post-operative 
scarring is associated with underlying 
soft tissue damage, causes limitation of 
motion, is tender, or results in frequent 
loss of covering of the skin.  The 
examiner should determine the severity of 
any saphenous nerve damage related to 
such scarring, as suggested by the 
December 2002 VA examiner.

The RO should make the claims file 
available to the examiner prior to the 
examination.

3.  After the above development has been 
completed, the RO should again review the 
record, including the newly obtained 
evidence.  If any additional development is 
warranted in light of any newly received 
evidence, that development should be 
accomplished.  The RO should consider 
whether separate ratings are warranted for 
separate manifestations.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

